RECEIVED

Och - 4 2019 UNITED STATES DISTRICT COURT
cones. wonne SEB WESTERN DISTRICT OF LOUISIANA
WE EIEXANDRIA, LOUISIANA ALEXANDRIA DIVISION
RICKEY WAYNE GIPSON CIVIL ACTION NO. 1:17-CV-01394
VERSUS
JUDGE DEE D. DRELL
JAMES LEBLANC, ET AL. MAGISTRATE JUDGE PEREZ-MONTES
JUDGMENT

For the reasons contained in the Report and Recommendation of the Magistrate Judge
previously filed herein, noting the absence of objections thereto, and concurring with the
Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that Defendants’ Motion for Summary Judgment (Doc. 29) is DENIED
and Gipson’s complaint against Blaine Villemarette is DISMISSED WITHOUT PREJUDICE
for failure to effect service of process under Fed.R.Civ.P. 4(m).

in
SIGNED this Ze day of October 2019, at Alexandria, Louisiana.

  
 

JUDGE DEE D. DRELL
UNITED STATES DISTRICT COURT

 

 
